Order filed April 17, 2019




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-19-00319-CV
                                     ____________

IN RE TEXAS BULKHEAD AND CONSTRUCTION, LLC AND CLIFTON
      SCHOEN, INDIVIDUALLY AND D/B/A TEXAS BULKHEAD AND
                    CONSTRUCTION, Appellant


              On Appeal from the Co Ct at Law No 1 & Probate Ct
                           Brazoria County, Texas
                       Trial Court Cause No. CI54724

                                        ORDER

       This is an original proceeding petition for writ of mandamus filed in this court
on 4/17/2019. A related case was previously filed in the Court of Appeals for the
First District of Texas under case number 01-18-00588-CV.

       It is ORDERED that the appeal docketed under this court’s appellate cause
number 14-19-00319-CV is transferred to the Court of Appeals for the First District
of Texas pursuant to Local Rule 1.5 14th Tex. App. (Houston) Loc. R. 1.5. The Clerk
of this Court is directed to transfer all papers filed in this case, and certify all Orders
made, to the Court of Appeals for the First District of Texas.

                                                 PER CURIAM